DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-13 and 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The above claims are indefinite in that while the claims recite contacting the aluminum product with a functionalization solution, neither the claims or the specification as originally filed recite or describe either the solution composition or the properties that would make a solution a “functionalization solution”, thereby rendering the scope of the claims indefinite since any solution of any type with any (or no) effect upon the aluminum product could be considered a “functionalization solution”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2001/0050120 to Bryant et al (Bryant et al) in view of US 6,167,609 to Marinelli et al (Marinelli et al).  With respect to claims 1, 11 and 14, Bryant et al teaches a method of preparing an aluminum alloy product (aluminum sheet, see paragraph [0001] for example) including induction heating of the aluminum alloy product (see claim 1 and 8 for example), where the induction heated aluminum alloy product may be quenched or cooled if desired, but does not specifically teach any further processing or preparing steps for the product. Marinelli et al teaches the further processing of an aluminum alloy product (a strip or sheet (10)) which is to be joined (see col. 1, lines 50-55 for example) where after the aluminum alloy product is heat treated in a manner recited by Bryant et al the aluminum alloy product is contacted with an organic acid containing phosphorus (see claim 5 for example) in order to improve bonding, .
With respect to claims 2 and 12, Bryant et al teaches induction heating for annealing te aluminum alloy product (see claim 1 for example).
With respect to claims 3-5 and 13, the processes of either of Bryant et al and Marinelli et al do not require either etching or cleaning the aluminum product, but recite these steps as merely optional.
With respect to claims 6 and 15, Marinelli et al teaches bonding the aluminum alloy product. (see claim 1 for example).

Allowable Subject Matter
Claims 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. None of the cited or applied prior art show or fairly suggest the joining and bonding parameters  recited in the above claims resulting from the instantly claimed process.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of Ross, showing a further example of employing a deoxidizing or functionalization solution on an aluminum alloy product, and Epp et al (the publication of the instant application) are also cited.







Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R KASTLER whose telephone number is (571)272-1243.  The examiner can normally be reached on Mon-Fri 7-3:30 (typical).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SCOTT R KASTLER/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        



sk